Citation Nr: 1715700	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

 In June 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  In March 2015 and December 2015, the Board remanded the appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case twice for the Veteran to be afforded a VA examination and for an opinion to be provided to determine the nature and likely etiology of his sleep apnea.  The first examination was instructed to address direct service connection, as well as the matter of whether sleep apnea is secondary to service-connected PTSD.  In that regard, the examiner was asked to consider whether the PTSD had aggravated the sleep apnea, noting that the term "aggravated "refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve and return to the baseline level of disability. 

Thereafter, the Veteran was examined and a medical opinion dated in October 2015 was provided.  The examiner opined that the Veteran's sleep apnea was not related to service and based this opinion not only on the lack of documentation of diagnosed sleep apnea, but on the Veteran's denial of having trouble sleeping on the separation examination.  With regard to secondary service connection, the examiner indicated that there is association that patients with psychiatric disorders and coincident symptoms suggesting sleep-disordered breathing should be evaluated for sleep apnea; however PTSD is not known to cause sleep apnea.  The examiner also opined that since PTSD is not known to cause sleep apnea, it is not known to aggravate sleep apnea.  

Because this opinion was unclear with regard to what the examiner meant by "there is association that patients with psychiatric disorders and coincident symptoms suggesting sleep-disordered breathing should be evaluated for sleep apnea," and because pertinent case law indicates that a service-connected disability need not cause a secondary condition in order for there to be aggravation per Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), a medical addendum was requested.  Thereafter, in January 2016, and as noted by the Veteran's representative, the same examiner provided essentially the same opinion with the same inadequate rationale.  

In light of the foregoing, the Veteran should be provided another VA examination by a different VA examiner to address the pertinent inquiries as the medical opinion remains inadequate because it did not fully address the inquiries posed by the Board in the prior remand.  So, there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA sleep apnea examination by an examiner who has not previously examined the Veteran, if possible, to determine the nature and etiology of any current obstructive sleep apnea disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current obstructive sleep apnea had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that obstructive sleep apnea disability is proximately due to, or the result of, the service-connected PTSD.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that obstructive sleep apnea is permanently aggravated (permanently worsened beyond the natural progress of the disability) by the Veteran's service-connected PTSD.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's sleep apnea disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD disability based on medical considerations.  The examiner should address the prior medical opinions as well as the lay evidence including the November 2010 statement of the Veteran's spouse.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

